                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-452-2-FL


UNITED STATES OF AMERICA
                                                             ORDER
                       v.

TATYANA ANATOLYEVNA TEYF



      Upon motion of the Defendant, for good cause shown, it is hereby ORDERED

that Defendant’s proposed response sealed motion filed on 4 February 2020 be sealed

until further order of the court.

      It is further ORDERED that the Clerk of Court provide a filed copy of the

sealed filing to counsel for the Government and Defendant.

      SO ORDERED.

               5th day of February, 2020.
      This the ____


                                            ____________________________________
                                            Honorable Louise W. Flanagan
                                            United States District Judge
